Citation Nr: 0218413	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  98-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of neck 
and back injuries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to 
November 1964. 

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO) which denied the 
benefit sought on appeal.

In a September 2001 Board decision, the issue of 
entitlement to service connection for residuals of neck 
and back injuries was remanded for additional development.  
The development was accomplished to the extent possible 
and the case has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

1. The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  During service, the veteran was diagnosed with back 
pain, muscle strain, and questionable residual of an old 
bone contusion.

3.  Many years following service, the veteran was 
diagnosed with generalized osteoarthritis of the lumbar, 
cervical, and thoracic spine.

4.  The veteran's current back and neck disorder is not 
causally or etiologically related to his active service.



CONCLUSION OF LAW


The veteran's residuals of neck and back injuries were 
neither incurred nor aggravated during his active service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107(b), 5108 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45, 630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete his claim.  
The rating decision, the statement of the case, and the 
supplemental statements of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, 
and the reason that his claim was denied.  The RO 
indicated that they would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to service connection and provided a detailed 
explanation of why service connection was not granted.  In 
addition, the rating decision, statement of the case, and 
supplemental statements of the case included the criteria 
for granting service connection, as well as other 
regulations pertaining to his service connection claims.  
Letters to the veteran, from the RO, notified the veteran 
as to what kind of information they needed from him, and 
what he could do to help his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
In this regard, the veteran's service medical records and 
private medical records have been obtained.  In addition, 
the veteran was afforded several VA examinations and a 
hearing before the RO.  The veteran and his representative 
have not made the Board aware of any additional evidence 
that should be obtained prior to appellate review, and the 
Board is satisfied that the requirements under the VCAA 
have been met.  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92.

The veteran claims entitlement to service connection for 
residuals of injuries to the back and neck.  A veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or 
an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303 (b).  Evidence 
of a chronic condition must be medical, unless it relates 
to a condition to which lay observation is competent.  See 
Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting 
evidence in light of the places, types, and circumstances 
of service, as evidenced by service records, the official 
history of each organization in which the veteran served, 
the veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting 
in a current disability, was incurred or aggravated in 
active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (2001).

The evidence of record consists of the veteran's service 
medical records and private medical records, as well as a 
VA examination reports and the veteran's testimony at a 
hearing before the RO.

The veteran's Report of Medical Examination for 
enlistment, dated November 1960, shows a normal clinical 
evaluation of the spine, neck, and musculoskeletal system.  

An August 1961 service medical record indicates that the 
veteran was involved in an automobile accident in which he 
was "thrown back" upon impact, "straining his neck on the 
[right] side and his back."  The veteran denied root pain 
or radiation.  Examination showed full range of motion of 
the neck and back.  The impression was muscle strain.  A 
follow-up treatment note shows that an x-ray revealed a 
tiny, non-displaced fracture of the tip of the transverse 
process on the left side of L-1.

In October 1961, the veteran was seen for complaints of 
back pain.  An x-ray of the lumbar spine revealed a 
healing fracture of the transverse process of L-1.  The 
veteran was placed on light duty for 30 days.

Private medical records from St. Rita's Hospital, dated 
February 1962, show that the veteran was in an automobile 
accident in which he sustained multiple abrasions and 
lacerations of the legs and right hand.  The veteran also 
reported that he fractured vertebrae 7 months earlier.  X-
rays were negative for evidence of fractures of the 
extremities or back, but multiple nodes in the vertebra 
were noted.  Examination of the back showed pain, without 
tenderness and with good range of motion.  There was no 
evidence of a recent fracture or dislocation of the lower 
dorsal or upper lumbar spine, nor was there any evidence 
of a definite deformity, which suggested an area of 
previous fracture.  However, there was evidence of 
epiphysitis of D7-D11, without an actual fracture line.  
There was also evidence of a possible Schmorl's node at L3 
and L4.  The veteran had very little back pain the 
following day. 

A March 1962 service medical record states that the 
veteran was involved in another automobile accident in 
February 1962.  The veteran reported tenderness of the low 
back since the accident.  Heat was recommended.  A follow-
up treatment note shows that the veteran complained of 
mid-posterior sacral pain upon movement of the torso.  A 
previous history of trauma eight months earlier was noted.  
Examination showed very little loss of range of motion and 
no real muscle spasm.  There was diffuse, exaggerated pain 
on palpation over the spinous processes from the mid-
thoracic spine to the lumbosacral joint and para-spinal 
muscle tenderness.  Straight leg raising was normal.  The 
impression was diffuse myositis of the back.

In April 1962, service medical records show that the 
veteran was seen for follow-up, wherein he reported that 
his back improved after treatment with heat.  The veteran 
complained of pain in the lumbosacral area.  Examination 
showed some limitation of motion on forward flexion and 
side-to-side motion of the trunk.  Heat therapy was 
prescribed.

June 1962 service medical records show that the veteran 
reported a "small fracture" of the lumbar vertebrae in 
September 1961 and 90 days light duty, as well as 
treatment with heat in April, after which his pain 
returned. The back pain was noted as being non-radiating, 
lumbar pain.  Heat therapy was again prescribed.  

In August 1964, service medical records indicate that the 
veteran complained of persistent pain in the region of 
T12-L2 vertebrae, without radiation.  He reported a 
history of involvement in automobile accidents in August 
1961 and February 1962.  Physical examination showed a 
normal gait, full range of motion of the trunk, and 
subjective tenderness to percussion over the spinous 
process T12-L2.  Deep tendon reflexes were normal and 
straight leg raising was normal.  X-rays of the 
lumbosacral spine were also normal.  The assessment was 
questionable impression of an old bone contusion.

The veteran's October 1964 Report of Medical Examination 
for separation shows a normal clinical evaluation of the 
veteran's neck, spine, and musculoskeletal system.  

An August 1975 x-ray of the lumbar spine showed an 
essentially normal lumbar spine with Schmorl's nodes in 
most of the lumbar bodies, especially at the underside of 
D-11.  The radiologist noted that there was no change when 
compared with an x-ray from July 1974.

September 1976 records from St. Rita's Hospital state that 
the veteran complained of low back pain with some 
radiation into his right leg and recurrent neck problems, 
without radicular pain, following an incident wherein he 
was making a sharp turn into his bathroom, in which he 
"twisted his back."  The veteran reported that he sprained 
his back "industrially" in February 1976, that x-rays at 
that time showed that he had narrowing of L5-S1, and that 
he recovered from that injury.  Examination by R. I. 
Curry, M.D. at admission showed physiological deep tendon 
reflexes, straight leg raising to 60 degrees on the right 
and 40 degrees on the left, inappropriate pain upon 
eversion, and some pain on motion.   The impression upon 
admission was disc syndrome, rule out possible lumbosacral 
sprain or sacro-iliac facet syndrome.  The treating 
physician, J. L. Carroll, M.D., opined that he did not 
feel that the veteran had a nerve root compression.  
Sensory examination was normal, straight leg raising was 
positive for pain of the hip and back, and there was 
tenderness at L3, without weakness of the lower 
extremities.  Lumbar spine x-rays showed mild degenerative 
changes at L5-S1.  Cervical spine x-rays showed minimal 
hypertrophic changes.  An EMG of the right leg was normal, 
as was a lumbar myelogram.  The veteran was treated with 
physical therapy, a hydrocortisone injection to the right 
lumbosacral joint, and back strengthening exercises.  Dr. 
Carroll opined that the veteran probably had a lumbosacral 
strain with a strong functional overlay, as complaints 
varied daily between the lumbar and cervical regions. 

A November 1990 private medical record from T. A. 
Heinrichs, M.D., states that the veteran complained of 
problems with his neck and upper back area, particularly 
at the end of the day.  Examination showed tenderness in 
the cervical neck area and upper back muscles.  The 
assessment was tension.

April and May 1992 records from Dr. Heinrichs indicate 
that the veteran had some sinus tenderness on the left 
side of his neck and some muscle tenderness on the neck.  
The assessment was muscle pain of the neck and sinusitis.

A November 1992 record from Dr. Heinrichs states that the 
veteran had the "[b]eginnings of degenerative arthritis."

A March 1993 record from Dr. Heinrichs shows that the 
veteran complained of back pain, chest pain, coughing, and 
swollen glands of the neck.  Physical examination of the 
back was unremarkable.  The assessment was pleurisy, 
bronchitis, and hypertension.

In June 1993, the veteran saw Dr. Heinrichs for left 
shoulder and neck pain.  Physical examination showed 
marked crepitus of the left shoulder with some tenderness 
in the anterior left chest wall and the neck muscles on 
the left.  Neurovascular examination was unremarkable.  
The diagnosis was the "[b]eginnings of some bursitis-
muscle strain."

Dr. Heinrichs treated the veteran for back pain again in 
August 1993.  The veteran complained of back pain, which 
worsened after shoveling dirt.  Physical examination 
showed some marked tenderness of the right paravertebral 
muscle area.  The assessment was back spasms.  

A March 1995 record from Dr. Heinrichs states that the 
veteran was treated for left buttock discomfort with 
radiculopathy to the left lower extremity.  Examination 
showed discomfort with palpation in the sciatic notch 
area.  The veteran was diagnosed with sciatica and the 
veteran was given an injection of Celestone and Lidocaine.  
Heat was also recommended.  

In January 1997, the veteran saw Dr. Heinrichs for 
complaints of low back pain and left hip and groin pain.  
Physical examination showed mild tenderness of the groin 
and low back.  The assessment was possible sciatica, and 
heat therapy was recommended.  

The veteran treated for his low back pain by Dr. Heinrichs 
again in 1997, which the veteran reported that he had for 
"many, many years."  He complained that the pain has 
worsened recently, with radiculopathy on the left side.  
Dr. Heinrichs noted that the veteran had previously 
complained of back pain.  The assessment was chronic low 
back pain.

A December 1997 letter from Dr. Heinrichs indicates that 
the veteran had "increasing problems with his low back" 
over the previous three years.  Dr. Heinrichs stated that 
the veteran received multiple rounds of cortisone 
injections for "what appeared to be sciatica initially, 
then developed into discomfort more consistent with spinal 
stenosis versus disk disease with radiculopathy."

The veteran was afforded a VA examination in December 
1997.  According to the report, the veteran related that 
he was involved in an automobile accident in 1961, wherein 
he began to have low back and neck pain, with left leg 
involvement.  He also related that he continued to have 
low back and neck pain afterwards, and that he was in 
another automobile accident three to four months later, 
which resulted in a diagnosis of bruised and lacerated 
legs.  He reported that he also re-injured his low back 
and that he was stiff and sore upon discharge from St. 
Rita's Hospital.  He also reported that he visited 
chiropractors after his discharge from the Navy, and 
worked for Goodyear, then a refrigeration and air 
conditioning company until he was laid off, and now for 
another company.  He complained of an ache and pain in his 
neck and low back and occasional headaches.  He related 
that he experienced flare-ups with his back and neck, 
wherein his limitation of motion increased by 50 percent.  
The examiner noted that the veteran was vague as to the 
frequency, severity, precipitating factors, and 
alleviating factors of his flare-ups.  He denied the use 
of a crutch, brace, or crane.  The veteran related that he 
felt that he could not do any work involving physical 
activity due to his back and neck.   Physical examination 
showed that the veteran walked with a normal gait, without 
crutches or a cane.  He sat "somewhat hesitantly" and 
appeared to have some discomfort upon rising to the 
standing position.  Range of motion for the cervical spine 
was:  forward flexion to 25 degrees, extension to 44 
degrees, left lateral rotation to 40 degrees, right 
lateral rotation to 41 degrees, left rotation to 60 
degrees, and right rotation to 45 degrees.  Range of 
motion for the lumbar spine was:  forward flexion to 90 
degrees (with complaints of pain at 70 degrees), extension 
to 28 degrees, left lateral to 22 degrees, right lateral 
to 13 degrees, left rotation to 30 degrees, and right 
rotation to 45 degrees.  The veteran had facial grimacing 
and voiced discomfort while having range of motion tested.  
There was no evidence of a postural abnormality or fixed 
deformity.  The musculature of the back was well 
developed, there was no neurological abnormality, straight 
leg raising was negative, and there was no evidence of 
upper extremity radiculopathy.  X-rays of the cervical 
spine showed marked osteoarthritic changes and x-rays of 
the thoracic spine showed degenerative changes in the 
dorsal spin with the suggestion of Schmorl's nodes at T9 
to T12.  X-rays of the lumbar spine showed marked 
osteopenia with degenerative changes, calcification in the 
abdominal aorta, and suggestion of an abdominal aortic 
aneurysm at L3-L4.  The diagnoses were arthritis of the 
cervical spine, degenerative changes of the dorsal spine, 
osteopenia of the lumbar spine, calcification of the 
abdominal aorta, and aortic aneurysm.

The veteran was afforded a hearing before the RO in 
October 1998.  According to the transcript, the veteran 
testified that he was in two automobile accidents during 
his service, following which he experienced back pain.  He 
stated that he went to a  hospital in Memphis after his 
first accident and a hospital in Ohio after his second 
accident.  He also stated that he was diagnosed as having 
a few fractures in his lower back after the first 
accident, but that the x-rays were negative following his 
1962 accident.  He also testified that he received light 
duty and heat therapy after the accidents.  The veteran 
reported that two of his physicians, who are now deceased, 
told him in 1976 that they thought his back problems would 
require surgery.  He also related that he started getting 
muscle spasms of the back shortly after his discharge from 
service and that he began having soreness of the back in 
1968.  He also testified that he wore a back brace for 
about three months.  In addition, the veteran testified 
that he worked at Goodyear Tire and Rubber after his 
service, "lifting pretty heavy stuff" which "started 
making [his] back hurt" and caused him to see a company 
doctor.  He further explained that he felt that his back 
problems began in service, and that he felt that his back 
pain was from the automobile accidents in service, as they 
"[n]ever had a chance to heal."  He also testified that he 
injured his back when he slipped and fell around 1976, 
which was diagnosed as a muscle strain.  The veteran also 
stated that he is currently diagnosed as having arthritis.

The veteran was most recently afforded a VA examination in 
July 2002.  According to the report, the veteran reported 
that he worked as a machinist during his service in the 
Navy, followed by 20 to 30 years of factory work.  He also 
reported that he was unemployed, as he could not work due 
to "generalized pain."  The veteran related the history of 
the two automobile accidents, and stated that he thought 
that he had sustained some compression fractures.  The 
examiner noted that a review of x-ray reports from that 
time was negative for any abnormality suggestive of a 
previous fracture.  The veteran complained of continuing 
difficulties with his neck, back, both knees, and left 
shoulder, which have gradually worsened.  He complained 
that he had daily low back and neck pain, that his neck 
snaps, cracks, and aches, and that he had numbness in both 
upper extremities. He also complained of constant aching 
of his left anterior shoulder, bilateral knees, and left 
hip, as well as occasional right hip pain.  He denied 
physical therapy, but reported that he did home exercises, 
with some relief.  He also denied using any aids for 
walking or braces, but reported that he took Tylenol and 
Aleve occasionally.  Physical examination showed limited 
range of motion at the neck secondary to stiffness.  
Forward flexion of the neck was to 25 degrees, extension 
was to 30 degrees, with bilateral rotation to 30 degrees 
and lateral bending to 35 degrees.  Range of motion of the 
lumbar spine was forward flexion to 60 degrees, extension 
to 20 degrees, lateral bending to 30 degrees bilaterally, 
and rotation to 30 degrees bilaterally.  The veteran had 
significant tenderness in the paraspinal musculature at 
the neck, as well as in the low back.  Neurological 
examination of the upper extremities was within normal 
limits.  Reflexes were symmetric, sensation was intact, 
and motor strength was 5 out of 5.  Neurological 
examination of the lower extremities was normal.  The 
veteran could heel and toe walk and straight leg raising 
was negative.  X-rays of the lumbar, cervical, and 
thoracic spine showed generalized osteoarthritis.  X-rays 
of the knees, left shoulder, and left hip showed mild 
degenerative changes.  The examiner noted that he reviewed 
the veteran's claims file, including previous VA 
examination report and medical records.  The examiner 
opined that the veteran's current complaints were 
secondary to mild and progressive degenerative changes of 
the multiple joints, and that it was unlikely that the 
veteran's current disorders and discomfort were secondary 
to the injuries sustained in the in-service automobile 
accidents.  The examiner further opined that the veteran's 
automobile "accidents and their sequelae are not likely to 
have caused [the veteran's] current level of pain."  He 
concluded that the veteran's "disability is primarily 
because of generalized discomfort" and that the discomfort 
is unrelated to the automobile accidents in service.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
residuals of neck and back injuries. See 38 U.S.C.A. 
§§ 1110, 1131 (an award of service connection requires 
that the veteran incur a disease or disability during 
service).  The Board acknowledges that the veteran's 
service medical records indicate that the veteran, while 
in service, was involved in two automobile accidents, and 
was diagnosed with back pain and muscle strain.  
Nonetheless, the veteran's private medical records and VA 
examination reports indicate that the veteran's current 
neck and back disorder is unrelated to his in-service back 
pain.  The Board notes that significant weight must be 
placed on the July 2002 VA examination report, as the 
examiner reviewed the entire evidentiary record, including 
the veteran's service medical records and private 
treatment records from the time of the veteran's 
accidents.  The VA examiner clearly concluded that the 
veteran's current discomfort was inconsistent with the 
veteran's automobile accidents in the 1960s, and that his 
pain was likely due to degenerative processes of multiple 
joints.  It is also noteworthy that the veteran did not 
note any neck or back problems at the time of his 
discharge examination, at which time his spine and neck 
were found to be normal, and that there is no evidence 
that the veteran sought treatment for his neck until 1976, 
when he injured himself both at work and at home.  
Likewise, the veteran did not seek treatment for his back 
again until 1990.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  See also Savage, 
supra.

Moreover, the medical evidence indicates that the veteran 
incurred a work-related injury to his back in 1976.  
Likewise, despite the veteran's assertions that his 
factory related work injury was an aggravation of an in-
service injury, the Board again notes that the veteran has 
not provided any evidence, other than his statements, 
demonstrating that he had anything other than acute 
injuries during service, nor has he provided any evidence 
otherwise linking his current osteoarthritis of the 
lumbar, thoracic, and cervical spine to his active 
service.  As a causal link between the veteran's current 
back and neck disorder and his service has not been 
established, and because the veteran is a layperson 
without medical training or expertise, his contentions do 
not constitute competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Accordingly, without a causal link between the veteran's 
service and his current back and neck disorder, the Board 
finds that the veteran is not entitled to service 
connection for residuals of an injury to the neck and 
back.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for residuals of neck and back injuries.  As 
there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor 
of the veteran, the provisions of 38 U.S.C.A. § 5107(b), 
as amended, are not applicable, and the appeal is denied.



ORDER

Service connection for residuals of neck and back injuries 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act o f 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

